Citation Nr: 0620698	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  05-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than October 24, 
2002, for the grant of service connection for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in pertinent part, awarded entitlement to 
service connection for bipolar disorder and assigned an 
effective date of October 24, 2002. The veteran asserts that 
he warrants an earlier effective date.

In January 2006, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A copy of the hearing transcript has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  By rating action of the RO dated in July 1996, the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder including bipolar disorder was denied; 
as the veteran did not appeal this decision, it became final.

2.  In a Statement In Support Of Claim (VA Form 21-4138) 
received by the RO on October 24, 2002, the veteran submitted 
another claim for entitlement to service connection for a 
psychiatric disorder.

3.  In November 2003, the granted entitlement to service 
connection for bipolar disorder and assigned an effective 
date of October 24, 2002, the date of receipt of the renewed 
claim.




CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The legal criteria for an effective date earlier than 
October 24, 2002, for the award service connection for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than October 24, 
2002, for the grant of service connection for bipolar 
disorder is legally precluded.  

In August 1995, the veteran submitted a claim for entitlement 
to service connection for a psychiatric disorder as secondary 
to herbicide exposure.  Thereafter, by rating action of the 
RO dated in July 1996, the veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
bipolar disorder, was denied.  The RO determined that there 
was no evidence that the veteran had been diagnosed as having 
bipolar disorder in service, and that there was no evidence 
establishing an etiological relationship between the 
veteran's current bipolar disorder and his active service 
including exposure to Agent Orange.  Notice of the decision 
was sent to the veteran on July 2, 1996.  The veteran did not 
appeal this decision and it therefore became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2005).  More significantly, the earliest effective 
date possible could not be prior to July 2 1996.

In a VA Form 21-4138 received by the RO on October 24, 2002, 
the veteran submitted another claim for entitlement to 
service connection for a psychiatric disorder.  In November 
2003, the RO determined that sufficient new and material 
evidence had been received with which to reopen the veteran's 
claim, and then granted entitlement to service connection for 
bipolar disorder, assigning a 100 percent disability rating 
effective as of October 24, 2002, the date of receipt of the 
renewed claim.

Here, there is no basis to grant an effective date prior to 
October 24, 2002, for the award of service connection for 
bipolar disorder.  In fact, the Board concludes that an 
effective date prior to October 24, 2002, is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen"); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed").  The 
veteran's application to reopen the claim for service 
connection for bipolar disorder was granted based upon the 
October 24, 2002, application to reopen the claim for service 
connection for bipolar disorder (an acquired psychiatric 
disorder).  This is the earliest effective date possible 
based upon the facts in this case and the law and 
regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for bipolar disorder 
prior to October 24, 2002 (and after July 1996), and finds 
nothing in the record to support such a finding.  See 
38 C.F.R. § 3.155 (2005).  The Board notes that the 
application of 38 C.F.R. § 3.157(b) would not be warranted in 
this case, as such regulation applies only to a distinct 
group of claims where service connection has already been 
established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  

The veteran has alleged, in part, that he was too disabled to 
have understood the denial of his claim for benefits in 1996.  
He stated that he has suffered from this confusion (due to 
his bipolar disorder) for decades.  This does not establish a 
basis to determine that the veteran's August 1995 claim for 
service connection for a psychiatric disorder has remained 
pending since that time, nor does it establish a basis to 
grant an earlier effective date for the award of compensation 
benefits.  The provisions of 38 C.F.R. § 3.400(b)(1), which 
allow for a retroactive award for pension benefits, apply to 
submissions of a claim for pension-not to the appeal 
process.  Moreover, the veteran has not submitted any 
evidence to support his allegation.  

Further, in asserting that an earlier effective date is 
warranted, the veteran argues that VA should have done more 
to develop his 1995 claim for service connection for 
psychiatric disability.  He intimates that additional 
development (an examination) should have been conducted to 
determine the etiology of his diagnosed bipolar disorder.  
Neither the veteran nor his representative state why they 
believe that the alleged failure in the duty to assist would 
establish a basis to award an earlier effective date.  The 
implication could be that the July 1996 decision is not final 
due to the failure to properly develop the veteran's claim.  

While VA did not conduct a VA examination in 1995, which may 
have helped to establish the veteran's claim for service 
connection, such does not affect the finality of the July 
1996 determination.  See Cook v. Principi, 318 F. 3d 1334 
(Fed. Cir. 2002) (en banc).  There, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled a prior 
decision it had made in Hayre v. West, 188 F.3d 1327, 1333 
(Fed. Cir. 1999).  In Hayre, the Federal Circuit had found 
that a prior claim had remained open because of VA's failure 
of the duty to assist in attempting to obtain service medical 
records more than one time, which it labeled as a grave 
procedural error.  In Cook, the Federal Circuit determined 
that Hayre should be overruled insofar as that case held that 
the existence of "grave procedural error" rendered a VA 
decision non-final.  Cook, 318 F.3d at 1338-39.  It noted 
that there was nothing in the legislative history of the 
statutes that address finality (or in any other pertinent 
statutes) indicating that Congress intended to allow 
additional exceptions to the finality of VA decisions based 
upon "grave procedural error."  Id.  Rather, it stated that 
Congress intended that attacks on finality would be based 
upon either clear and unmistakable error or new and material 
evidence.  Id. at 1339.  Thus, to the extent that the 
veteran's representative has implied that the July 1996 claim 
remained open as a result of VA's failure to obtain the VA 
treatment records, his argument has no basis in law.  It must 
be noted that neither the veteran nor the representative has 
asserted clear and unmistakable error in the July 1996 
determination.

Again, the Board agrees that the veteran's bipolar disorder 
had its inception while he was in service; however, based 
upon the statute and regulation pertaining to effective 
dates, an effective date earlier than October 24, 2002, 
cannot be granted.  The Court has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  The Board finds, however, 
that the statute and the regulations are inapplicable in this 
case.  VA's General Counsel issued a decision, which found 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 2004); see also Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, for the reasons stated above.


ORDER

Entitlement to an effective date earlier than October 24, 
2002, for the grant of service connection for bipolar 
disorder is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


